 



Exhibit 10.N
JOHNSON CONTROLS, INC.
38,447,427 Shares
Common Stock
JOHNSON CONTROLS, INC. 2000 STOCK OPTION PLAN
January 1, 2000
(Adjusted to reflect 3-for-1 stock split effective September 14, 2007)
     This document sets forth information relating to participation in the
Johnson Controls, Inc. 2000 Stock Option Plan (the “Plan”) and to shares of our
common stock that we are offering under the Plan. Each share of our common stock
issued under the Plans will include one right to purchase our common stock. In
this document, unless the context otherwise requires, all references to our
common stock includes the accompanying rights. We are offering participation in
the Plan to our officers and other key employees and those of our subsidiaries.
     This document will be accompanied or preceded by our latest Annual Report
to Shareholders. If you have previously received a copy of our Annual Report to
Shareholders but wish to have another copy, then we will furnish an additional
copy without charge upon written or oral request to us.
     Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of the securities offered pursuant to the
Plan or determined if this prospectus is truthful and complete. Any
representation to the contrary is a criminal offense.
     You should rely only on the information contained in this document or to
which we have referred you. We have not authorized anyone to provide you with
information that is different. The information in this document may only be
accurate on the date of the document. This document may only be used where it is
legal to sell these securities.
     This document may not be used for resales of shares acquired under the
Plan.

 



--------------------------------------------------------------------------------



 



THE COMPANY
     We are a global market leader in automotive systems and facility management
and control. In the automotive market, we are a major supplier of seating and
interior systems, and batteries. For nonresidential facilities, we provide
building control systems and services, energy management and integrated facility
management. Our principal executive offices are located at 5757 North Green Bay
Avenue, P.O. Box 591, Milwaukee, Wisconsin 53201. Our telephone number is
(414) 524-1200.
     1. Establishment. JOHNSON CONTROLS, INC. (the “Company”) hereby establishes
a stock option plan for certain officers and other key employees, as described
herein, which shall be known as the JOHNSON CONTROLS, INC. 2000 STOCK OPTION
PLAN (the “Plan”). It is intended that certain of the stock options issued
pursuant to the Plan may constitute incentive stock options within the meaning
of Section 422 of the Internal Revenue Code (“Incentive Stock Options”) and the
remainder of the options issued pursuant to the Plan shall constitute
nonqualified options. Incentive Stock Options and nonqualified stock options are
hereinafter jointly referred to as “Options.” The Committee may also award stock
appreciation rights apart from Options issued pursuant to the Plan.
     2. Purpose. The purpose of the Plan is to induce certain officers and other
key employees to remain in the employ of the Company or its subsidiaries and to
encourage such employees to secure or increase on reasonable terms their stock
ownership in the Company. The Board of Directors of the Company (the “Board of
Directors”) believes that the Plan will promote continuity of management and
increased incentive and personal interest in the welfare of the Company by those
who are responsible for shaping and carrying out the long-range plans of the
Company and securing its continued growth and financial success.
     3. Effective Date of the Plan. The Plan was adopted by the Board of
Directors on November 17, 1999, and, subject to the approval of the Plan by the
shareholders of the Company within twelve months of this date, the effective
date of the Plan will be January 1, 2000. Any and all Options granted prior to
shareholder approval shall be subject to such approval.
     4. Stock Subject to the Plan. Subject to adjustment in accordance with the
provisions of this paragraph and paragraph 17, the total number of shares of the
common stock of the Company (“Common Stock”) available for awards during the
term of the Plan shall be an amount calculated as follows: (a) fifteen percent
(15%) of the number of shares of Common Stock outstanding upon the effective
date of the Plan minus (b) the number of shares of Common Stock subject to
awards made under any prior stock option plan of the Company (a “Prior Plan”)
and outstanding upon the effective date of the Plan (“Prior Plan Awards”).
Shares of Common Stock to be delivered upon exercise of Options or settlement of
stock appreciation rights under the Plan shall be made available from presently
authorized but unissued Common Stock or authorized and issued shares of Common
Stock reacquired and held as treasury shares, or a combination thereof. If any
Option or stock appreciation right shall be canceled, expire or terminate
without having been exercised in full, or to the extent a stock appreciation
right is settled in cash, the shares of Common Stock allocable to the
unexercised, canceled, forfeited portion of such Option or stock appreciation
right, or portion of such stock appreciation right which is settled in cash,
shall again be available for the purpose of the Plan. The surrender of

 



--------------------------------------------------------------------------------



 



any Options (and the surrender of any related stock appreciation rights granted
under paragraph 16) in connection with the receipt of stock appreciation rights
as provided in paragraph 16 shall, as to such Options, have the same effect
under this paragraph 4 as the cancellation or termination of such Options
without having been exercised. If any stock appreciation rights are granted
under the Plan (including any grant in connection with the surrender of
outstanding Options), as provided in paragraph 16, and shares of Common Stock
may be issuable in connection with such stock appreciation rights, then the
grant of such stock appreciation rights shall be deemed to have the same effect
under this paragraph 4 as the grant of Options; provided, however, if any such
stock appreciation rights shall be canceled, expire or terminate without having
been exercised in full, or to the extent a stock appreciation right is settled
in cash, the shares of Common Stock allocable to the unexercised, canceled,
forfeited portion of such stock appreciation right, or portion of such stock
appreciation right which is settled in cash, shall again be available for the
purpose of the Plan. If the exercise price of any Option granted under the Plan
is satisfied by tendering shares of Common Stock to the Company (by either
actual delivery or by attestation), only the number of shares of Common Stock
issued net of the shares of Common Stock tendered shall be deemed delivered for
purposes of determining the maximum number of shares of Common Stock available
for delivery under the Plan. If any Participant satisfies the Company’s
withholding tax requirements upon the exercise of an Option by properly electing
to have the Company withhold shares of Common Stock, then the shares of Common
Stock so withheld shall again be available for the purpose of the Plan, except
that such shares shall not be available for the granting of Incentive Stock
Options. After the effective date of the Plan, if any event occurs as a result
of which shares of Common Stock subject to Prior Plan Awards would again become
available for the purpose of the relevant Prior Plan if the Prior Plan were
still in effect and the Company could grant awards under the Prior Plan, then
such shares shall be available for the purpose of the Plan rather than such
Prior Plan (subject to any applicable limitation on the use of such shares for
the granting of Incentive Stock Options) and thereby increase the shares
available under the Plan as determined under the first sentence of this
paragraph.
     5. Administration.

  (a)   The Plan shall be administered by the Compensation Committee (the
“Committee”) consisting of not less than three members of the Board of Directors
appointed from time to time by the Board of Directors. No member of the
Committee shall be, nor at any time during the preceding one-year period have
been, eligible to receive stock, stock options or stock appreciation rights of
the Company or of its subsidiaries pursuant to the Plan or any other plan of the
Company or its subsidiaries, other than a plan for directors of the Company who
are not officers or employees of the Company which provides for automatic grants
without exercise of discretion by any member of the Board of Directors, or by
any officer or employee of the Company.     (b)   Subject to the express
provisions of the Plan, the Committee shall have authority to establish such
rules and regulations as it deems necessary or advisable for the proper
administration of the Plan, and in its discretion, to determine the individuals
(the “Participants”) to whom, and the time or times at which, Options and stock
appreciation rights shall be granted, the type of Options, the periods of

2



--------------------------------------------------------------------------------



 



      Options or stock appreciation rights, limitations on exercise of Options
or stock appreciation rights, and the number of shares to be subject to each
Option or award of stock appreciation rights. In making such determinations, the
Committee may take into account the nature of the services rendered by the
respective employees, their present and potential contributions to the success
of the Company or its subsidiaries, and such other factors as the Committee, in
its discretion, shall deem relevant.     (c)   Subject to the express provisions
of the Plan, the Committee shall also have complete authority to interpret the
Plan, to prescribe, amend, and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective Option Agreements (which
need not be identical) and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee’s determinations on
the matters referred to in this paragraph 5 shall be conclusive and binding upon
all parties.     (d)   Neither the Committee nor any member thereof shall be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan in good faith, and the members of the Committee
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including attorneys fees) arising
therefrom to the full extent permitted by law and under any directors and
officers liability insurance that may be in effect from time to time.     (e)  
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be the acts of the Committee.     (f)   The Chief Executive Officer of the
Company shall have the same authority as the Committee with respect to the grant
and administration of awards of options and stock appreciation rights made to
(or to be made to) individuals eligible for the Plan, excluding officers and
employees who are subject to the provisions of Section 16 of the Exchange Act or
who are covered by Section 162(m) of the Code at the time in question.

     6. Eligibility. Options and stock appreciation rights may be granted to
officers and other key employees of the Company and of any of its present and
future subsidiaries. The maximum number of shares of Common Stock covered by
Options which may be granted to any Participant within any two consecutive
calendar year periods shall not exceed 1.5 million shares in the aggregate. No
Option or stock appreciation right shall be granted to any person who owns,
directly or indirectly, shares of stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company. A director of the
Company or of a subsidiary who is not also an employee of the Company or of a
subsidiary will not be eligible to receive any Option or stock appreciation
right hereunder.

3



--------------------------------------------------------------------------------



 



     7. Rights of Employees. Nothing in this Plan or in any Option or stock
appreciation right shall interfere with or limit in any way the right of the
Company and any of its subsidiaries to terminate any Participant’s or employee’s
employment at any time, nor confer upon any Participant or employee any right to
continue in the employ of the Company and its subsidiaries. No employee shall
have any right to be granted an award under this Plan, even if an award was
granted to such employee at any prior time, or if a similarly-situated employee
is or was granted an award under similar circumstances.
     8. Option Agreements. All Options and stock appreciation rights granted
under the Plan shall be evidenced by written agreements (an “Option Agreement”)
in such form or forms as the Committee shall determine.
     9. Option Price. The per share Option price for Options and the per share
grant price for stock appreciation rights granted under paragraph 16, as
determined by the Committee, shall be an amount not less than 100% of the fair
market value of the stock on the date such Options or stock appreciation rights
are granted (or, if the Committee so determines, in the case of any stock
appreciation right granted under paragraph 16 upon the surrender of any
outstanding Option, on the date of grant of such Option). The fair market value
of a share of stock on any date shall be the average of the highest and lowest
market prices of sales of the Common Stock on that date, or on the next
preceding trading day if such date was not a trading day as reported on the New
York Stock Exchange or as otherwise determined by the Committee. However,
effective January 1, 2007, in connection with an exercise of options, to the
extent the Participant sells any Shares acquired upon such exercise in a market
transaction on the date of exercise, the sale price(s) for any such Shares shall
be the fair market value.
     10. Option Period. The term of each Option and stock appreciation right
shall be as determined by the Committee but in no event shall the term of an
Option or stock appreciation right exceed a period of ten (10) years from the
date of its grant. Each Option and stock appreciation right granted hereunder
may granted at any time on or after the effective date of the Plan, and prior to
its termination, provided that no Option or stock appreciation right may be
granted later than ten years after the date this Plan is adopted. The Committee
shall determine whether any Option or stock appreciation right shall become
exercisable in cumulative or non-cumulative installments or in full at any time.
An exercisable Stock Option or stock appreciation right, or portion thereof, may
be exercised in whole or in part only with respect to whole shares of Common
Stock.
     11. Maximum Value of Incentive Stock Options. The aggregate fair market
value (as defined in paragraph 9) of the Common Stock for which any Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under the Plan or any other plan of the Company or any subsidiary
shall not exceed $100,000. To the extent the fair market value of the shares of
Common Stock attributable to Incentive Stock Options first exercisable in any
calendar year exceeds $100,000, the excess portion of the Incentive Stock
Options shall be treated as nonqualified options.
     12. Transferability of Option or Stock Appreciation Right. No Option or
stock appreciation right granted hereunder shall be transferable other than
options specifically

4



--------------------------------------------------------------------------------



 



designated by the Compensation Committee as such and meeting the following
requirements of transfer:

  (a)   by will or by the laws of descent and distribution; or     (b)   in the
case of a nonqualified option:

     (i) pursuant to a “Qualified Domestic Relations Order” as defined in
Section 414(p) of the Internal Revenue Code; or
     (ii) to (A) his or her spouse, children or grandchildren (“Immediate Family
Members”), (B) a partnership in which the only partners are the Participant’s
Immediate Family Members, or (C) a trust or trusts established solely for the
benefit of one or more of the Participant’s Immediate Family Members
(collectively, the Permitted Transferees), provided that there may be no
consideration for any such transfer by a Participant.
     Following transfer (if applicable), such Options and stock appreciation
rights shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that such Options and stock
appreciation rights may be exercised during the life of the Participant only by
the Participant or, if applicable, by the alternate payee designated under a
Qualified Domestic Relations Order or the Participant’s Permitted Transferees.
     13. Exercise of Option. The Committee shall prescribe the manner in which a
Participant may exercise an Option which is not inconsistent with the provisions
of this Plan. However, no Option shall be exercisable, in whole or in part, for
a period of at least six months commencing on the date of grant, except as
provided in paragraph 20 in the event of a Change in Control. An Option may be
exercised, subject to limitations on its exercise contained in the Option
Agreement and in this Plan, in full, at any time, or in part, from time to time,
only by (A) written notice of intent to exercise the Option with respect to a
specified number of shares, and (B) by payment in full to the Company at the
time of exercise of the Option, of the option price of the shares being
purchased. Payment of the Option price may be made (i) in cash, (ii) if
permitted by the applicable Option Agreement, by tendering of shares of Common
Stock equivalent in fair market value (as defined in paragraph 9), or (iii) if
permitted by the applicable Option Agreement, partly in cash and partly in
shares of Common Stock. Common Stock may be tendered either by actual delivery
of shares of Common Stock or by attestation.
     14. Withholding. If permitted by the applicable Option Agreement, a
Participant may be permitted to satisfy the Company’s withholding tax
requirements by electing (i) to have the Company withhold shares of Common Stock
of the Company, or (ii) to deliver to the Company shares of Common Stock of the
Company having a fair market value on the date income is recognized on the
exercise of a nonqualified option equal to the minimum amount required to be
withheld. The election shall be made in writing and according to such rules and
in such form as the Committee shall determine.
     Notwithstanding the foregoing, the election and satisfaction of any
withholding requirement through the withholding of Common Stock or the tender of
shares of Company Stock may be made only at such times as are permitted, without
incurring liabilities, by

5



--------------------------------------------------------------------------------



 



Rule 16b-3 of the Securities Exchange Act of 1934, as amended, or such other
securities laws, rules or regulations as may be applicable.
     15. Termination of Employment.

  (a)   In the event a Participant’s employment with the Company or any of its
subsidiaries shall be terminated for any reason, except early or normal
retirement, death or total and permanent disability, a Participant may exercise
his or her Options and stock appreciation rights (to the extent vested and
exercisable as of the date of the Participant’s termination of employment) for a
period of thirty (30) days after the date of the Participant’s termination of
employment, unless such Option or stock appreciation right expires earlier under
the terms of the award agreement. Thereafter, all rights to exercise an Option
or stock appreciation right shall terminate.     (b)   If the Participant should
die while employed by the Company or any subsidiary prior to the expiration of
the term of the Option or stock appreciation right, the Option or stock
appreciation right shall be exercisable immediately to the extent it would have
been exercisable had the Participant remained employed for twelve months after
the date of death and may be exercised by the person to whom it is transferred
by will or by the applicable laws of descent and distribution by giving notice
as provided in paragraph 13, at any time within twelve months after the date of
death unless such Option or stock appreciation right expires earlier under the
terms of the Option Agreement. For purposes of this paragraph, the six-month
limitation imposed pursuant to paragraph 13 shall not be applicable.     (c)  
In the event of a Participant’s termination of employment with the Company due
to early or normal retirement, or due to total and permanent disability, prior
to the expiration of the term of an Option or stock appreciation right, the
Option or stock appreciation right: (i) shall be exercisable in full without
regard to any vesting requirements; provided that an Option or stock
appreciation right of a Participant who retires shall be exercisable in full
only if the Participant retires on or after the last day of the calendar year
following the calendar year in which such Option or stock appreciation right was
granted, unless the Committee determines otherwise, and (ii) may be exercised by
the Participant at any time within thirty-six months after the date of such
early or normal retirement or termination due to total and permanent disability,
as the case may be, unless such Option or stock appreciation right expires
earlier under the terms of the award agreement. Provided, however, that for
certain participants who are officers of the Company or who are selected by the
Compensation Committee of the Board, nonqualified stock options may be exercised
by the Participant for up to ten (10) years after the date of such early or
normal retirement, or for five (5) years after the date of such total and
permanent disability, as the case may be, in the event of termination of
employment with the Company due to early or normal retirement, or due to total
and permanent disability, prior to the expiration of the term of the Option or
stock appreciation right, unless such Option or stock appreciation right expires
earlier under the terms of the Option Agreement. For purposes hereof, a
Participant’s employment

6



--------------------------------------------------------------------------------



 



      shall be deemed to have terminated due to (a) early or normal retirement
if such Participant is then eligible to receive immediate early or normal
retirement benefits under the provisions of any of the Company’s or its
subsidiaries defined benefit pension plans; or, in the absence of a defined
benefit plan, provided such Participant retires with ten years of service and is
at least 55 years old or retires with five years of service and is at least
65 years old and (b) total and permanent disability if he is permanently
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code, as
in effect from time to time.         For purposes of this Plan: (a) a transfer
of an employee from the Company to a 50% or more owned subsidiary, partnership,
joint venture or other affiliate (whether or not incorporated) or vice versa, or
from one subsidiary, partnership, joint venture or other affiliate to another or
(b) a leave of absence duly authorized in writing by the Company, provided the
employee’s right to re-employment is guaranteed either by statute or by
contract, shall not be deemed a termination of employment under the Plan,
notwithstanding the foregoing, from and after a Change of Control, as defined in
paragraph 20, Options and stock appreciation rights shall continue to be
exercisable for three months after a Participant’s termination of employment.

     16. Stock Appreciation Rights. Stock appreciation rights may be granted
separate from any Option granted under the Plan to any Participant. Such stock
appreciation rights may be exercised by a Participant by written notice of
intent to exercise the stock appreciation rights delivered to the Committee,
which notice shall state the number of shares of stock in respect of which the
stock appreciation rights are being exercised. Upon such exercise, the
Participant shall be entitled to receive the economic value of such stock
appreciation rights determined in the manner described in subparagraph (b) of
this paragraph 16 and in the form prescribed in subparagraph (c) of this
paragraph 16.
     Stock appreciation rights shall be subject to terms and conditions not
inconsistent with other provisions of the Plan as shall be determined by the
Committee, which shall include the following:

  (a)   Stock appreciation rights granted in connection with the surrender of an
Option shall be exercisable or transferable at such time or times and only to
the extent that the Option to which they related was exercisable or
transferable. The Committee shall have complete authority to determine the terms
and conditions applicable to other stock appreciation rights, including the
periods applicable to such rights, limitations on exercise and the number of
shares of stock in respect to which such stock appreciation rights are
exercisable.     (b)   Upon the exercise of stock appreciation rights, a
Participant shall be entitled to receive the economic value thereof, which value
shall be equal to the excess of the fair market value of one share of Common
Stock on the date of exercise over the grant price per share, multiplied by the
number of shares in respect of which the stock appreciation rights shall have
been exercised. Stock appreciation rights

7



--------------------------------------------------------------------------------



 



      which have been so exercised shall no longer be exercisable in respect of
such number of shares.     (c)   The Committee shall have the sole discretion
either (i) to determine the form in which payment of such economic value will be
made (i.e., cash, stock, or any combination thereof) or (ii) to consent to or
disapprove the election of the Participant to receive cash in full or partial
payment of such economic value.     (d)   The exercise of stock appreciation
rights by a Participant pursuant to the Plan may be made only at such times as
are permitted by Rule 16b-3 of the Securities Exchange Act of 1934, without
liabilities, or such other securities laws or rules as may be applicable.    
(e)   Stock appreciation rights shall be exercisable only when the fair market
value of the Common Stock to which the stock appreciation rights relate exceeds
the grant price of such stock appreciation rights.

     17. Adjustment Provisions. In the event of any change in the shares of the
Common Stock of the Company by reason of a declaration of a stock dividend
(other than a stock dividend declared in lieu of an ordinary cash dividend),
spin-off, merger, consolidation recapitalization, or split-up, combination or
exchange of shares, or otherwise, the aggregate number and class of shares
available under this Plan (including the per Participant limit on awards in
Section 6), the number and class of shares subject to each outstanding Option
and stock appreciation right, the option price for shares subject to each
outstanding Option, and the option price or grant price and economic value of
any stock appreciation rights shall be appropriately adjusted by the Committee,
whose determination shall be conclusive. Unless the Committee determines
otherwise, any such adjustment to an award that is exempt from Code Section 409A
shall be made in manner that permits the award to continue to be so exempt, and
any adjustment to an award that is subject to Code Section 409A shall be made in
a manner that complies with the provisions thereof. Notwithstanding the
foregoing, in the case of a stock dividend (other than a stock dividend declared
in lieu of an ordinary cash dividend) or split-up (including a reverse stock
split), if no action is taken by the Committee, adjustments contemplated by this
subsection that are proportionate shall nevertheless automatically be made as of
the date of such stock dividend or split-up.
     18. Termination and Amendment of Plan. The Plan shall terminate on
December 31, 2009, unless sooner terminated as hereinafter provided. The Board
of Directors may at any time terminate the Plan, or amend the Plan as it shall
deem advisable including (without limiting the generality of the foregoing) any
amendments deemed by the Board of Directors to be necessary or advisable to
assure conformity of the Plan and any Incentive Stock Options granted thereunder
to the requirements of Section 422 of the Internal Revenue Code as now or
hereafter in effect and to assure conformity with any requirements of other
state and federal laws or regulations now or hereafter in effect; provided,
however, that the Board of Directors may not, without further approval by the
shareholders of the Company, amend paragraph 24 or make any modifications to the
Plan which, by applicable law, require such approval. No termination or
amendment of the Plan may, without the consent of the Participant to whom any
Option or stock appreciation rights shall have been granted, adversely affect
the

8



--------------------------------------------------------------------------------



 



rights of such Participant under such Option or stock appreciation rights. The
Board of Directors may also, in its discretion, permit any Option or stock
appreciation right to be exercised prior to the earliest date fixed for exercise
thereof under the Option Agreement. Notwithstanding the foregoing, the Board
specifically reserves the right to amend the provisions of Sections 20 and 21
prior to the effective date of a Change of Control without the need to obtain
the consent of the Participants or any other individual with a right to an award
granted hereunder. Notwithstanding the foregoing, unless determined otherwise by
the Board or Committee, any such amendment shall be made in a manner that will
enable an award intended to be exempt from Code Section 409A to continue to be
so exempt, or to enable an award intended to comply with Code Section 409A to
continue to so comply.
     19. Rights of a Shareholder. A Participant shall have no rights as a
shareholder with respect to shares covered by his or her Option until the date
of issuance of the stock to the participant and only after such shares are fully
paid or with respect to stock appreciation rights. No adjustment will be made
for dividends or other rights for which the record date is prior to the date
such stock is issued.
     20. Change of Control. Notwithstanding the foregoing, upon Change of
Control, all previously granted Options and stock appreciation rights shall
immediately become exercisable to the full extent of the original grant. For
purposes of this Plan, a “Change of Control” means any of the following events:
(i) the acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended from time to time) (the “Exchange Act”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”), provided, however, that any acquisition by (x) the Company of any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any corporation
with respect to which, following such acquisition, more than 60% of
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a change
in control of the Company; or (ii) individuals who, as of September 28, 1994,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to September 28, 1994, whose election
or nomination for election by the Company’s shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under

9



--------------------------------------------------------------------------------



 



the Exchange Act); or (iii) approval by the shareholders of the Company of
consummation of a reorganization, merger or consolidation (a “Business
Combination”), in each case, with respect to which all or substantially all of
the of the individuals and entities who were the respective beneficial owners of
the Outstanding Company Common Stock and Company Voting Securities immediately
prior to such Business Combination do not, following such Business Combination,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporations resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination or the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or (iv) (A) a complete
liquidation or dissolution of the company or a (B) sale or other disposition of
all or substantially all of the assets of the Company other than to a
corporation with respect to which, following such sale or disposition, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.
     21. Termination of Awards. Notwithstanding the foregoing, upon a Change in
Control, the Committee may in its discretion, commencing at the time of a Change
in Control and continuing for a period of sixty days thereafter, cancel each
outstanding Option or stock appreciation right in exchange for a cash payment to
the holder thereof in an amount equal to the number of Options or stock
appreciation rights that have not been exercised multiplied by the excess of the
fair market value per Share on the date of the Change in Control (or, if the
Change in Control is the result of a transaction or a series of transactions
described in paragraphs (i) or (ii) of the definition of Change in Control and
the Option or stock appreciation right is cancelled on the date of the Change in
Control, the highest price per Share paid in such transaction or series of
transactions on the date of the Change in Control) over the exercise price of
the Option or the grant price of the stock appreciation right, as the case may
be.
     22. Governing Law and Arbitration. The Plan, and all awards hereunder, and
all determinations made and actions taken pursuant to the Plan, shall be
governed by the internal laws of the State of Wisconsin (without reference to
conflict of law principles thereof) and construed in accordance therewith, to
the extent not otherwise governed by the laws of the United States or as
otherwise provided hereinafter. Notwithstanding anything to the contrary herein,
if any individual brings a claim that relates to benefits under this Plan,
regardless of the basis of the claim (including but not limited to wrongful
discharge or Title VII discrimination), such claim shall be settled by final
binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) and the following provisions, and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

  (a)   Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should

10



--------------------------------------------------------------------------------



 



      be provided to the other party within one year (365 days) after the day
the complaining party first knew or should have known of the events giving rise
to the complaint. However, this time frame may be extended if the applicable
statute of limitation provides for a longer period of time. If the complaint is
not properly submitted within the appropriate time frame, all rights and claims
that the complaining party has or may have against the other party shall be
waived and void. Any notice sent to the Company shall be delivered to:

Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591

      The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.     (b)   Compliance with Personnel Policies. Before
proceeding to arbitration on a complaint, the claimant must initiate and
participate in any complaint resolution procedure identified in the Company’s or
subsidiary’s personnel policies. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
applicable Company or subsidiary complaint resolution procedure has been
completed.     (c)   Rules of Arbitration. All arbitration will be conducted by
a single arbitrator according to the Employment Dispute Arbitration Rules of the
AAA. The arbitrator will have authority to award any remedy or relief that a
court of competent jurisdiction could order or grant including, without
limitation, specific performance of any obligation created under the award or
policy, the awarding of punitive damages, the issuance of any injunction, costs
and attorney’s fees to the extent permitted by law, or the imposition of
sanctions for abuse of the arbitration process. The arbitrator’s award must be
rendered in a writing that sets forth the essential findings and conclusions on
which the arbitrator’s award is based.     (d)   Representation and Costs. Each
party may be represented in the arbitration by an attorney or other
representative selected by the party. The Company or subsidiary shall be
responsible for its own costs, the AAA filing fee and all other fees, costs and
expenses of the arbitrator and AAA for administering the arbitration. The
claimant shall be responsible for his attorney’s or representative’s fees, if
any. However, if any party prevails on a statutory claim which allows the
prevailing party costs and/or attorneys’ fees, the arbitrator may award costs
and reasonable attorneys’ fees as provided by such statute.

11



--------------------------------------------------------------------------------



 



  (e)   Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.     (f)  
Confidentiality. The existence, content or results of any arbitration may not be
disclosed by a party or arbitrator without the prior written consent of both
parties. Witnesses who are not a party to the arbitration shall be excluded from
the hearing except to testify.

     23. Unfunded Plan. This Plan shall be unfunded. No person shall have any
rights greater than those of a general creditor of the Company.
     24. Repricing. Except for adjustments pursuant to paragraph 17, neither the
per share Option price for any outstanding Option granted under the Plan nor the
per share grant price for stock appreciation rights granted under the Plan may
be decreased after the date of grant nor may an outstanding Option or stock
appreciation right granted under the Plan or a Prior Plan be surrendered to the
Company as consideration for the grant of a new Option or stock appreciation
right with a lower exercise or grant price.
     25. Termination for Cause or Inimical Conduct. Notwithstanding any
provisions of the Plan or an award agreement to the contrary, a Participant’s
Option or stock appreciation right shall be immediately cancelled and forfeited,
regardless of vesting, and any pending exercises shall be cancelled, on the date
that: (a) the Company or subsidiary terminates the Participant’s employment for
Cause, (b) the date that the Committee determines that the Participant’s
employment could have been terminated for Cause if the Company or subsidiary had
all relevant facts in its possession as of the date of the Participant’s
termination, or (c) the Committee determines the Participant has engaged in
Inimical Conduct. The Committee may suspend all exercises or delivery of cash or
shares (without liability for interest thereon) pending its determination of
whether the Participant has been or should have been terminated for Cause or has
engaged in Inimical Conduct. For purposes hereof:

  (a)   “Cause” means: (1) if the Participant is subject to an employment
agreement that contains a definition of “cause,” such definition, or
(2) otherwise, any of the following as determined by the Committee:
(a) violation of the provisions of any employment agreement, non-competition
agreement, confidentiality agreement, or similar agreement with the Company or
subsidiary, or the Company’s or subsidiary’s code of ethics, as then in effect,
(b) conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or subsidiary, (c) commission of an act of
dishonesty or disloyalty involving the Company or subsidiary, (d) violation of
any federal, state or local law in connection with the Participant’s employment,
or (e) breach of any fiduciary duty to the Company or a subsidiary.

12



--------------------------------------------------------------------------------



 



  (b)   “Inimical Conduct” means any act or omission that is inimical to the
best of interests of the Company or any subsidiary, as determined by the
Committee in its sole discretion, including but not limited to: (1) violation of
any employment, noncompete, confidentiality or other agreement in effect with
the Company or any subsidiary, (2) taking any steps or doing anything which
would damage or negatively reflect on the reputation of the Company or a
subsidiary, or (3) failure to comply with applicable laws relating to trade
secrets, confidential information or unfair competition.

     26. Offset. The Company shall have the right to offset, from any amount
payable or stock deliverable hereunder, any amount that the Participant owes to
the Company or any subsidiary without the consent of the Participant or any
individual with a right to the Participant’s award.
     27. Severability. In the event any provision of the Plan or any award
agreement is held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or such award
agreement, and the Plan or award agreement shall be construed and enforced as if
the said illegal or invalid provision had not been included.
     28. Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any award that is subject to
Code Section 409A to comply therewith. Notwithstanding any provisions of the
Plan, the Company does not guarantee to any Participant or any other person with
an interest in an award that any award intended to be exempt from Code
Section 409A shall be so exempt, nor that any award intended to comply with Code
Section 409A shall so comply, nor will the Company or any affiliate indemnify,
defend or hold harmless any individual with respect to the tax consequences of
any such failure.

13